A appDETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on October 10, 2020 in which claims 1-10 are presented for examination.

Claim Objections
Claims 1 are objected to because of the following informalities: 
Claim 1 recites “the projection image increases in width as it becomes distant from the annotated hem portion”, which could read “the projection image increases in width as the projection image becomes distant from the annotated hem portion”, to make clear that the limitation “it” is referring to “the projection image”.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the protruding”, in line 17. There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites “a projection image of the cuff as viewed from a palm side thereof is a figure symmetrical with respect to a straight line and symmetrical with respect to an axis parallel to a direction of the protruding” in lines 15-18, which is indefinite since it is unclear as to what the limitation “and symmetrical with respect to an axis parallel to a direction of the protruding”, is referring to. For purposes of examination, Examiner is interpreting the limitation as best understood.
All dependent claims are rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews et al. (6,155,084)[Andrews] in view of Gillian (2,210,484).
Regarding claim 1, Andrews teaches, A glove (figure 4) comprising: a glove main body comprising: a main body portion; 5 finger-receiving portions each having a bottomed cylindrical shape (400 comprises 413 and 401/403/405/407/409 each having a bottomed cylindrical shape, the bottom cylindrical shape creating the “stall” for the user’s fingers, Col. 14 ln. 14-35, figure 4); and a hem portion having a cylindrical shape (400e has a cylindrical shape, the cylindrical shape creating the opening to the main body portion 413 of 400, Col. 14 ln. 43-59, figure 4); and a cuff which is joined to the hem portion of the glove main body (417 is joined to 400e of 400, Col. 14 ln. 60-67, figure 4), wherein the main body portion is formed in a pouch-like shape to cover a palm and a dorsal side of a wearer's hand (400 is formed in a pouch-like shape to cover a palm side of a wearer's hand, Col. 14 ln. 31-45, 400 is formed in a pouch-like shape to 
Andrews does not explicitly disclose wherein the main body portion is formed in a pouch-like shape to cover a palm and a dorsal side of a wearer's hand and fails to teach a projection image of the cuff as viewed from a palm side thereof is a figure symmetrical with respect to a straight line and symmetrical with respect to an axis parallel to a direction of the protruding, the projection image increasing in width as it becomes distant from the hem portion, and a difference between the flexural rigidities is no less than 1.0 gf. cm2/cm.
Regarding the limitation “wherein the main body portion is formed in a pouch-like shape to cover a palm and a dorsal side of a wearer's hand”, one of ordinary skill in the art would know that the main body portion 400 is formed in a pouch-like shape to cover a palm and a dorsal side of a wearer's hand, since Andrews discloses that 400 is a glove “made of a composite fabric according to the invention is shown in FIG. 4. The glove 400 is a surgical glove manufactured using a traditional glove knitting machine as discussed in earlier embodiments”, Col. 14 ln. 51-55, 400 is formed in a pouch-like shape to cover a palm and a dorsal side of a wearer’s hand as claimed. See also Col. 14-15 ln. 64-13, which discloses the benefits of a user wearing 400. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the main body of 400 of Andrews is formed in a pouch-like shape to cover a palm and a dorsal side of a wearer's hand, since Andrews discloses that “protective materials are incorporated into selected regions of a protective garment, such as a glove…to maximize the performance of the 
Even though Andrews does not specifically disclose “a difference between the flexural rigidities is no less than 1.0 gf. cm2/cm”, Andrews does disclose the cuff “is made of a fabric comprising a stretch hydrophilic material such as cotton which is wrapped around a core of 210 denier spandex. The cotton inner and outer covers are preferably of 2-ply 20's weight”, and the hem portion “is made of a fabric comprising a single strand of elastic yarn with a core of 210 denier spandex which is double covered with an inner cover of hydrophilic spun yarn, such as cotton. The outer cover is constructed of 300 denier textured polypropylene…In addition to the elastic fabric utilized in region 400e, the region 400e contains a conventional spandex yarn with polyester covers that is "laid in" to the knit wrist area. The spandex of this yarn is 540 denier providing exceptional compression for the knit wrist area”, in which the flexural rigidity for the cuff is greater than the flexural rigidity of the hem portion, see above.
Therefore it would have been obvious to one having ordinary skill in the art prior to the filing date of the invention to experiment with different ranges of ratio for the differences flexural rigidity of the cuff and hem portion in order to achieve an optimal configuration, since discovering the optimum or workable ranges of the durometer for In re Aller, 105 USPQ 233.
Here, by making a difference between the flexural rigidities is no less than 1.0 gf. cm2/cm, as claimed, would allow the hem portion provide wrist support with greater stretch and compression in the wrist area (due to the spandex core of 210 denier spandex and the laid in conventional spandex yarn of 540 denier) while still providing stretch in to the cuff (due to the core of 210 denier spandex).
Andrews fails to teach a projection image of the cuff as viewed from a palm side thereof is a figure symmetrical with respect to a straight line and symmetrical with respect to an axis parallel to a direction of the protruding, the projection image increasing in width as it becomes distant from the hem portion.
Gillian, a glove with a cuff, figures 1 and 2, teaches, a projection image of the cuff as viewed from a palm side thereof is a figure symmetrical with respect to a straight line and symmetrical with respect to an axis parallel to a direction of the protruding, the projection image increasing in width as it becomes distant from the hem portion (a projection image of 14 as viewed from a palm side (see figure 1) thereof is a figure symmetrical with respect to a straight line and symmetrical with respect to an axis parallel to a direction of the protruding, the projection image increases in width as it becomes distant from the annotated hem portion, annotated figures 1 and 2,see page 2 Col. 1 ln. 34-39 regarding cuff 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cuff of Andrews with a 
Regarding claim 2, the combined references teach, wherein the cuff has a right frustum shape (the cuff 417 of Andrews has right frustum shape, since 417 of Andrews has the projection image as taught by Gillian, as combined above, Examiner notes: Applicant’s Specification in [0053], “Due to the cuff 20 having the right frustum shape, a projection image of the cuff 20 as viewed from the palm side thereof is a figure symmetrical with respect to a straight line and symmetrical with respect to an axis parallel to the direction of the protruding of the cuff 20”, therefore, as disclosed, with 417 of Andrews having the projection image as taught by Gillian, as combined above, 417 has a right frustum shape, Additionally, Examiner notes Applicant’s Specification in  [0018] discloses “a cuff having a right frustum shape means that a cuff which is deformable can be arranged to have a right frustum shape”, therefore, since 417 of Andrews is deformable, 417 has a right frustum shape).
Regarding claim 6, the combined references teach, wherein the glove main body comprises a cut-resistant yarn made of a polyaramid, a drawn polyethylene, a metal, or a glass fiber (Andrews, “A tertiary region, indicated at 400c in FIG. 4, positioned between the middle knuckle 411 and the upper edge 415 of the palm 413 of the glove 400, is made of a fabric comprising a lightweight, wire based composite yarn having a composite denier of about 700.  The wire is 0.002 inch diameter stainless steel with a 300 denier textured polyester core and an outer wrap of 300 denier textured polyester.  The palm 413 of the glove 400 defines a fourth region, indicated at 400d in FIG. 4, which is made of a fabric comprising a heavy weight polyester wire composite yarn that 
Regarding claim 7, the combined references teach, wherein the glove main body comprises an organic fiber region which is knitted with a yarn made of organic fiber, and the organic fiber region originates at an edge of the hem portion of the glove main body and continues for no less than 1 mm toward a fingertip side thereof (“The region 400e of the glove is made of a fabric comprising a single strand of elastic yarn with a core of 210 denier spandex which is double covered with an inner cover of hydrophilic spun yarn, such as cotton. The outer cover is constructed of 300 denier textured polypropylene. The polypropylene is a hydrophobic yarn which will keep the wrist area dry while allowing the inner cover of cotton to absorb the moisture from that area. The spandex core is included primarily to provide wrist support. In addition to the elastic fabric utilized in region 400e, the region 400e contains a conventional spandex yarn with polyester covers that is "laid in" to the knit wrist area. The spandex of this yarn is 540 denier providing exceptional compression for the knit wrist area”, Col. 14 ln. 46-59, figure 4, therefore, 400 comprises an organic fiber region which is knitted with a yarn made of organic fiber, and the organic fiber region originates at an edge of 400e and continues for no less than 1 mm toward a fingertip side thereof, see figure 4, Examiner notes: Applicant’s Specification discloses in [0035] “Examples of the synthetic fibers include a nylon, a polyester, an acryl, a polypropylene, a polyethylene, a polyaramid, a rayon, and the like. Examples of the natural fibers include cotton, hemp, silk, and the like” and in [0038], “The organic fiber can be exemplified by the above-described 
Regarding claim 8, the combined references teach, the cuff (Andrews 417 as modified by Gillian as combined above).
The combined references fail to teach, wherein the cuff is made of a synthetic leather or an artificial leather.
Gillian further teaches, wherein the cuff is made of a synthetic leather or an artificial leather (“the blank 1 and the other parts referred to are all constructed of leather. The glove has a full cloth back and a wrist portion or gauntlet 14 connected to the palm section and back by a seam 15”, Page 2. Col. 1 ln. 34-39, therefore, 14 is made of a synthetic leather or an artificial leather).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cuff of Andrews as a separate leather cuff as taught by Gillian in order to provide the user with a cuff that is durable and abrasion protection which are properties of leather. 
Regarding claim 10, the combined references teach, the glove main body and the cuff (Andrews 400 and Andrews 417 as modified by Gillian as combined above).
The combined references fail to teach, wherein at a joining portion between the glove main body and the cuff, a circumference length of the cuff before the joining is greater than a circumference length of the glove main body before the joining, and a difference between the circumference lengths is no less than 1 mm.
Gillian further teaches, wherein at a joining portion between the glove main body and the cuff, a circumference length of the cuff before the joining is greater than a 
Regarding the limitation “and a difference between the circumference lengths is no less than 1 mm”, it would have been obvious to one having ordinary skill in the art prior to the filing date of the invention to experiment with different ranges of ratio for the durometer in order to achieve an optimal configuration, since discovering the optimum or workable ranges of difference between the circumference lengths involves only routine skill in the art. In re Aller, 105 USPQ 233.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide difference between the circumference lengths is no less than 1 mm since it is within the routine skill in the art to select the circumference lengths of the glove main body and the cuff as a matter of obvious design choice. Here, the difference being no less than 1 mm allows the glove main body and the cuff to have a secure connection joint without the connection being bulky for the user and would provide the user greater comfort at the wrist region of their hand. 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews et al. (6,155,084)[Andrews] in view of Gillian (2,210,484) in view of Azeem et al. (2012/0204604)[Azeem].
Regarding claim 3, the combined references teach, wherein the glove main body comprises: an inner glove being a fabric which is knitted into a glove shape (Andrews, “a glove 400, made of a composite fabric according to the invention is shown in FIG. 4.  The glove 400 is a surgical glove manufactured using a traditional glove knitting machine as discussed in earlier embodiments”, Col. 13 ln. 52-55, therefore, wherein 400 comprises an inner glove being a fabric which is knitted into a glove shape), the fabric being constituted from a yarn made of fiber (“a composite fabric according to the invention are materials consisting of a multiplicity of different fibers combined together to form an enhanced performance fiber for a particular application”, see also Col. 14-15 ln. 17-18 regarding the areas of the fabric that have specific yarn characteristics therefore, the fabric is constituted from a yarn made of fiber); and a coating layer which coats a part or all of an outer face of the inner glove (“A coating may also be applied to the article, as well as other treatments that are well known to those skilled in the art of producing protective articles. These and other post production steps may be taken to further enhance the invented article without departing from the spirit of the invention”, Col. 8 ln. 62-67, therefore, a coating layer which coats a part or all of an outer face of the inner glove of 400).
While Andrews discloses a coating layer, see Col. 8 ln. 62-67, Andrews fails to teach, a principal component of the coating layer is a resin or a rubber, and the coating layer is joined to the cuff on the palm side thereof.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the coating layer as disclosed by Andrews as a rubber joined to the cuff on the palm side as taught by Azeem in order to provide the glove with the benefit of “further comprises an elastomeric polymeric coating”, [0031], which would provide additional grip for the user.
Regarding claim 4, the combined references teach, wherein the principal component of the coating layer is a nitrile-butadiene rubber or a chloroprene rubber (as the principal component of the coating layer of Andrews is a nitrile-butadiene rubber or a chloroprene rubber, as combined above as taught by Azeem, see Azeem [0050] and [0031]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Andrews et al. (6,155,084)[Andrews] in view of Gillian (2,210,484) in view of Moore (2,217,377).

The combined references fail to teach, wherein the cuff is constituted from at least two parts comprising joining portions which run longitudinally between upper edges and lower edges 23thereof.
Moore teaches, wherein the cuff is constituted from at least two parts comprising joining portions which run longitudinally between upper edges and lower edges 23thereof (“Secured to the front section 10 and back section 18 by a line of stitching 19 are front and back wrist or gauntlet portions 20 and 21”, Col. 2 ln. 19-21, therefore, 20/21 is constituted from at least two parts 20/21 comprising joining portions which run longitudinally between upper edges and lower edges 23thereof, annotated figures 1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cuff of the combined references as a cuff constituted from at least two parts comprising joining portions which run longitudinally between upper edges and lower edges 23thereof as taught by Moore which provides the cuff as a separate cuff joined together with the glove, in order to provide the benefit of having the cuff be modified as needed, since the cuff would be separate from the glove at time of knitting the glove.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Andrews et al. (6,155,084)[Andrews] in view of Gillian (2,210,484) in view of Kindler (2001/0049839).

The combined references fail to teach, wherein the glove main body and the cuff are joined by sewing, and the sewing is overlock sewing.
Gillian further teaches, wherein the glove main body and the cuff are joined by sewing (“the blank 1 and the other parts referred to are all constructed of leather. The glove has a full cloth back and a wrist portion or gauntlet 14 connected to the palm section and back by a seam 15”, Page 2. Col. 1 ln. 34-39, therefore, 2/13 and 14 are joined by sewing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cuff of Andrews as a separate cuff joined to the glove main body by sewing as taught by Gillian in order to provide the user with a separate cuff that is securely attached to the glove main body and can be made of a material, in this case leather, that is durable and provides abrasion protection which are properties of leather.  
The combined references fail to teach, the sewing is overlock sewing.
Kindler, a puncture-resistant glove with an elastic wrist, [0027], teaches, the sewing is overlock sewing (“the elastic wrist 54 is sewn onto the palm 12 and dorsal portions 32 using a normal overlock sewing machine”, therefore, 12/32 and 34 are joined by sewing, in which the is overlock sewing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sewing of the glove main 
As well as being used on the edge of garments for added aesthetics, to prevent fraying, and is relatively flexible which are properties of overlock sewing.


    PNG
    media_image1.png
    432
    507
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    587
    604
    media_image2.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. 2,060,342 by Palicki discloses a glove with a cuff with a rubber coating.
2. 2014/0157487 by Palese discloses a glove with a cuff stitched to the hand portion of the glove.
3. 2015/0121598 by Mathews discloses a knitted glove with leather portions and a cuff sewn to the glove hand portion.
4. 2009/0199319 by Jenkin discloses a glove with a wrist section and an extended cuff.
5. 1,791,581 by Stokes discloses a glove with a wrist section and a cuff.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732